Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-15-00418-CV

                                       Margaret Jean FISCHER,
                                              Appellant

                                                     v.

                                       Phillip Stirling FISCHER,
                                                Appellee

                    From the 25th Judicial District Court, Guadalupe County, Texas
                                    Trial Court No. 13-14-15-CV
                             The Honorable William Old, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Jason Pulliam, Justice

Delivered and Filed: November 25, 2015

DISMISSED

           Appellant’s notice of appeal was filed in this court on July 9, 2015. To this date, appellant

has not paid the $195 filing fee nor made any showing that appellant is excused by statute or rule

from paying the filing fee. See TEX. R. APP. P. 5, 20. Appellant has also failed to file a docketing

statement. On September 25, 2015, this court ordered appellant to show cause in writing by October

5, 2015, that either: (1) the filing fee has been paid; or (2) appellant is entitled to appeal without paying

the filing fee. Appellant was advised that if she failed to respond within the time provided, this appeal

would be dismissed for failure to pay the filing fee. See TEX. R. APP. P. 5, 42.3(c). Appellant did not
                                                                                      04-15-00418-CV


respond. While the show cause order dated September 25, 2015 was returned to the court, no

forwarding address was provided, appellant has not provided this court with a valid address, and this

court made unsuccessful attempts to secure a current address for appellant.

       The appeal is DISMISSED for failure to pay the filing fee. See id.


                                                       PER CURIAM




                                                 -2-